Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  144191(14)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  FRANK J. LAWRENCE, JR.,
             Plaintiff,
  v                                                                 SC: 144191
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

         On order of the Court, the motion to seal is DENIED.

          ZAHRA, J., did not participate for the reasons set forth in his previous statement in
  this case, 490 Mich 935 (2011).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
         s0424
                                                                               Clerk